In an action, inter alia, to recover for goods sold and delivered, the defendant Colonia Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Durante, J.), dated August 29, 1995, as denied its motion for summary judgment on its cross claim against the defendant New York City School Construction Authority.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the motion of the defendant Colonia Insurance Company for summary judgment against the defendant New York City School Construction Authority (see, Avon Elec. Supplies v Christ Gatzonis Elec. Contrs., 235 AD2d 380 [decided herewith]). Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.